Citation Nr: 0921296	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2007, the Board denied the Veteran's petition to 
reopen his claim of entitlement to service connection for 
defective hearing.  The Veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).

In December 2007, the parties submitted a Joint Motion for 
Remand and to Stay Proceedings.  In a December 2007 order, 
the Court vacated the Board's March 2007 decision finding 
that the Veteran was not provided notice which complied with 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The Board 
remanded the claim in April 2008 for further development and 
consideration. 


FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO denied the 
Veteran's original claim for service connection for defective 
hearing; the Veteran did not file a timely appeal and the 
decision became final.

2.  In a November 1990 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for defective hearing on the basis 
that the evidence presented failed to establish a 
relationship between current hearing loss disability and any 
incident in the Veteran's military service.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the Board's November 
1990 decision is not material.
CONCLUSIONS OF LAW

1.  The November 1990 Board decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for defective hearing is final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence has not been received since the 
November 1990 Board decision to reopen the Veteran's claim 
for entitlement to service connection for defective hearing.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits and that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf; notice of the five 
elements of a service-connection claim; and notice of the 
specific evidence needed to reopen claims, was provided in a 
June 2008 letter to the Veteran.  Accordingly, the VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VA law.

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, notice was not given prior to the 
appealed decision; however, voiding or nullification of any 
AOJ action or decision is not necessary.  The appellant is 
entitled to content-complying notice, which he received in 
June 2008.  The timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based and 
the Veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  The claim was subsequently readjudicated in July 
2008, September 2008, and January 2009 supplemental 
statements of the case.  Under these circumstances, the Board 
finds that VA notification requirements have been satisfied 
as to both timing and content.

Next, VA must assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  Solicitation of a 
medical opinion is not required in a claim to reopen until 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has fulfilled the duty to notify and assist to the extent 
possible.  The record demonstrates that remand for further 
action would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

II.  Analysis

In a September 1983 rating decision, the RO denied the 
Veteran's original claim for service connection for defective 
hearing, based on a finding that there was no evidence he 
manifested a hearing loss as defined by VA regulations, as 
demonstrated by an August 1983 VA audiometry examination.  
Other evidence consisted of the Veteran's service medical 
records which noted that an entrance examination noted 
defective hearing of both ears.  A retest noted slight 
defective hearing of the right ear.  A separation examination 
noted a slight defective hearing of the right ear.

The Veteran was informed of the RO's decision, but he did not 
file a notice of disagreement.  Hence, the September 1983 
rating decision became final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1983).  Furthermore, because 
he did not appeal the decision, this, in turn, means there 
must be new and material evidence during the years since to 
reopen his claim and warrant further consideration on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
In a November 1990 decision, the Board noted that the Veteran 
submitted evidence which noted the presence of hearing loss 
diagnosed in February 1988, and denied the petition to reopen 
the claim, based on a finding that the evidence presented 
failed to establish a relationship between current hearing 
loss and any incident in the Veteran's military service.  
This decision is final.  38 U.S.C. § 4004(b) (1988); 38 
C.F.R. § 19.104 (1990).

Although, as required in the decision at issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

And if the Board finds that no such evidence has been 
submitted, the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The Veteran filed his petition to reopen the claim in March 
2003.  In statements and testimony, he contends that his 
military occupational specialty as a military policeman 
exposed him to frequent gunfire in service, and that this 
acoustic trauma caused his defective hearing.  His wife also 
stated that the Veteran has had diminished hearing since 
service which is getting worse.  

Regarding petitions to reopen, as here, filed on or after 
August 29, 2001, Title 38 of the Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

A VA examination conducted in May 2003 contains a diagnosis 
of probable mild sensorineural hearing loss.  VA ear disease 
and audiological examinations dated in May 2005 are also of 
record.  These examinations diagnosed mild bilateral hearing 
loss.  In addition, private audiological evaluations 
conducted in January and February 2008 noting mild bilateral 
hearing loss are of record.  

This evidence, although new, is not material.  Medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in-service event), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  None of these records documented 
treatment for defective hearing during the immediate post-
service period, and they did not relate the Veteran's current 
hearing loss to his military service.  In fact, the VA ear 
disability examination report noted that there was no 
evidence in the Veteran's claims file that he experienced 
acoustic trauma in service, and there was no cause and effect 
between his military duty and hearing loss.  Finally, the 
otoacoustic emissions section of the February 2008 private 
audiological evaluation report stated that 

[d]istortion product otoacoustic 
emissions (DPOAEs) test the outer hair 
cell function of the cochlea (i.e., 
hearing sense organ).  The DPOAEs were 
present bilaterally, indicating normal 
functioning of the outer hair cells of 
the cochlea suggesting no damage to the 
inner ear outer hair cells.  Damage would 
be expected in the case of hearing loss 
due to noise exposure.  These results are 
suggestive of no more than mild hearing 
loss in either ear.  

The summaries and evaluation section of this report stated 
that the Veteran "indicated hearing within normal limits for 
his right ear.  Results for his left ear indicated a non-
organic hearing loss suggestive of malingering." 

To the extent his hearing testimony and his and his wife's 
statements restate contentions already on file, they do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Even if their assertions were new, 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).

Based on the foregoing, the Board concludes that the Veteran 
has not submitted new and material evidence and his claim for 
service connection for defective hearing is not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted and the 
claim for service connection for defective hearing has not 
been reopened.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


